Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to claim amendments filed on August 4, 2021.  As directed by the amendments: claims 2, 3, 14 and 15 have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-22 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(b) rejections of the previous action.
Terminal Disclaimer
The terminal disclaimer filed on August 4, 2021 and approved the same day is acknowledged.  In response, the double patenting rejections of the previous action are hereby withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed device for extracting breastmilk from a breast. 
The closest prior art to claim 1 is Larsson et al. (Larsson), US 2019/0240386 A1.
Regarding claim 1, Larsson fails to teach among all the limitations or render obvious a device for extracting breastmilk from a breast as claimed, which includes a one-way check valve disposed along the feed channel, and wherein the one-way check 
The closest prior art to claim 13 is Silver et al. (Silver), US 7,988,661 B2. 
Regarding claim 13, Silver fails to teach among all the limitations or render obvious a device for extracting breastmilk from a breast as claimed, which includes a second deformable elastic component configured to expand under applied positive pressure above atmospheric pressure to compress the nipple against an opposing solid interior surface of the neck portion to control nipple edema, in combination with the total structure and function of the device for extracting breastmilk from a breast as claimed.  In contrast, the second deformable elastic component of Silver does not compress the nipple against an opposing solid surface, but rather an opposing deformable elastic component.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783